Citation Nr: 0835948	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  00-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anal fissures with 
rectal bleeding.

2.  Entitlement to service connection for pericarditis.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 8, 1998 to 
September 21, 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1999 rating decision in which the RO, inter 
alia, denied service connection for asthma, for a left ankle 
disability, for anal fissures with rectal bleeding, and for 
pericarditis.  The appellant filed a notice of disagreement 
(NOD) in February 1999, and the RO issued a statement of the 
case (SOC) in June 1999.  A substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) was received in 
January 2000, and the RO issued a supplemental SOC (SSOC) in 
October 2000.

In March 2001, the appellant testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  A VA Form 119 dated in March 2001 
and completed by the appellant's representative indicates 
that, prior to the hearing, the appellant withdrew from 
appeal the claims for service connection for asthma and for a 
left ankle disability.

In a January 2003 rating decision (and in SSOCs issued in 
January and May 2003), the RO confirmed its previous denial 
of service connection for anal fissures with rectal bleeding 
and for pericarditis.

In September 2003, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of the record.  During the 
hearing, the appellant submitted additional evidence and 
waived review by the RO.  See 38 C.F.R. § 20.800 (2003).

In May 2004, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development and notice.  After accomplishing the 
requested actions, the AMC continued the denial of the claims 
(as reflected in an August 2005 SSOC), and returned these 
matters to the Board.

In a December 2005 decision, the Board, inter alia, denied 
the appellant's claims for service connection for anal 
fissures with rectal bleeding and for pericarditis.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).

In an August 2007 Order, the Court granted a joint motion 
(filed by representatives for both parties), vacating the 
Board decision and remanding the matters to the Board for 
further proceedings consistent with the joint motion.

In November 2007, the Board remanded these matters to the RO 
via the AMC for further development and notice.  After 
accomplishing the requested actions, the AMC continued the 
denial of the claims (as reflected in an April 2008 SSOC), 
and returned these matters to the Board.

In July 2008, the undersigned Veterans Law Judge granted the 
appellant's motion for a 90-day extension to provide evidence 
concerning his appeal, pursuant to the provisions of 38 
C.F.R. § 20.1304(b) (2007).  Thereafter, in September 2008, 
within the allowed time period, the appellant submitted 
additional evidence and waived review by the RO.  The Board 
accepts this additional evidence for inclusion in the record 
on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the service medical records document one 
instance of an old skin tag and an anal fissure associated 
with rectal bleeding in July 1998, the weight of the 
competent, probative evidence establishes that the veteran 
currently does not have a chronic disability manifested by 
anal fissures with rectal bleeding.

3.  Although the medical records document one instance of 
pericarditis during service in September 1998, the weight of 
the competent, probative evidence establishes that the 
veteran was misdiagnosed with pericarditis in September 1998 
and that the veteran currently does not have a chronic 
disability manifested by pericarditis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
disability manifested by anal fissures with rectal bleeding 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for a chronic 
disability manifested by pericarditis are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the documents meeting the VCAA's notice 
requirements were provided to the appellant after the January 
1999 rating decision on appeal.  In this case, such makes 
sense, inasmuch as the rating action was issued prior to the 
enactment of the VCAA in November 2000.  A January 2001 
letter provided notice regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A November 2004 letter reiterated 
the above and asked the appellant to submit any evidence in 
his possession that pertains to the claims.  A December 2007 
letter reiterated the contents of the November 2004 letter 
and provided the appellant with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of each letter, and opportunity for the 
appellant to respond, the January 2003, August 2005, and 
April 2008 SSOCs reflect readjudication of the claims.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the above-described notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are the transcripts of the 
veteran's Board and RO hearings as well as various written 
statements provided by the veteran and by his wife and 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In November 2007, pursuant to the points raised in the joint 
motion, the Board remanded the claims to the RO via the AMC 
primarily for VA examinations to determine whether the 
veteran currently has the claimed disabilities, and, if so, 
whether they are related to service.  Accordingly, the 
veteran was afforded VA heart and VA rectum and anus 
examinations in March 2008.  The reports of these 
examinations reflect that the veteran currently does not have 
anal fissures with rectal bleeding or pericarditis.  Thus, 
medical opinions as to whether the claimed disabilities are 
related to service are unnecessary.  See 38 C.F.R. 
§ 3.159(c)(4).  Based on the foregoing, the Board finds that 
VA has substantially complied with the November 2007 remand 
directives, and that no further action in this regard is 
warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this appeal, the veteran is seeking service connection for 
anal fissures with rectal bleeding, and for pericarditis.  
Although the service medical records document an old skin tag 
and an anal fissure in association with the veteran's July 
1998 complaint of rectal bleeding with a bowel movement, and 
a September 15, 1998 medical record from the Jacobi Medical 
Center shows a diagnosis of pericarditis during service, the 
post-service medical records do not show that the veteran 
currently has any chronic disability manifested by either 
anal fissures with rectal bleeding or chronic pericarditis.

In reaching this determination, the Board notes December 1998 
VA medical records noting the veteran's complaints of chest 
wall pain and a primary diagnosis of costochondritis, with a 
physician's opinion that the veteran's pain was obviously 
musculoskeletal and non-cardiac; a May 1999 VA examination 
report noting in-service findings of pericarditis and rectal 
bleeding but no current findings of such on examinations 
including a sigmoidoscopy; January 2000 VA medical records 
showing complaints of chest pain and a suggestion of 
pericarditis, with follow-up February 2000 chest X-rays and a 
cardiac echo Doppler study that were negative for findings or 
diagnoses of pericarditis; March 2001 St. Mary's Medical 
Center records showing current complaints of chest pain and a 
past medical history of pericarditis; and a July 2002 VA 
emergency room examination report showing the veteran's 
history of rectal bleeding, with no blood or pericarditis 
found on current rectal and cardiovascular examinations, 
respectively.

In March 2001 and September 2003, the veteran asserted that 
he has had symptoms of rectal bleeding and chest pain, and, 
in a September 2003 written statement, the veteran's wife 
stated that he had chest pain and rectal bleeding.   The 
Board notes that the veteran is certainly competent to 
testify as to his symptoms, and his wife is competent to 
report her assertions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the veteran was afforded another 
VA examination.

A March 2008 VA heart examination report reflects the 
examiner's assessment that the veteran has atypical chest 
pain but does not have a diagnosis of pericarditis.  
Similarly, a March 2008 VA rectum and anus examination report 
reflects the examiner's assessment that the veteran does not 
have rectal bleeding and that he had normal examination, 
sigmoidoscope, and colon imaging with barium enema.  

Given the above, to particularly include the recent 2008 
medical conclusions, the Board finds that there is no chronic 
disability manifested by anal fissures with rectal bleeding 
or chronic pericarditis upon which to currently predicate a 
grant of service connection.

The Board notes that the veteran was diagnosed with 
pericarditis during service on September 15, 1998; however, 
the March 2008 VA examiner stated that the veteran never had 
pericarditis during September 1998 or during March 2001.  The 
examiner explained that the EKG changes which showed ST T 
wave elevation in September 1998 due to early repolarization 
was mistaken for pericarditis.  She stated that she had 
scrutinized the EKG and applied the criteria to differentiate 
early repolarization and acute pericarditis, and it showed 
that the veteran had early repolarization.  She noted that 
EKGs in December 1998 and at present also show early 
repolarization.   She also stated that there was no clinical 
history for idiopathic pericarditis in 1998 and noted that it 
is unlikely that the veteran has recurrent pericarditis 
without more serious signs and symptoms such as orthopnea and 
pedal edema.  The examiner concluded that the atypical chest 
pain was mistakenly diagnosed as pericarditis on September 
15, 1998.  

As the above-cited examiner's opinion was based upon 
examination of the veteran and consideration of his complete 
documented medical history, including analysis of EKG 
results, the Board finds her opinion to be probative of the 
issue of whether the veteran currently has, or ever had, 
pericarditis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In connection with the claim involving pericarditis, the 
Board notes the report f a September 2008 case review from 
Walter Reed Army Medical Center reflects the physician's 
opinion that the veteran's case of developing post-tetanus 
vaccine associated pericarditis "would be classified as a 
possible adverse events following immunization."  (emphasis 
in original).  However, aside from the fact that the 
examiner's opinion is merely speculative, the conclusion is 
premised on the veteran currently having pericarditis, which, 
as shown above, is not established by the competent, 
probative evidence.

As regards the claim involving anal fissure, the Board notes 
that the veteran was seen during service in July 1998 for an 
old skin tag and an anal fissure; however, that condition 
has, apparently, resolved, as the post-service medical 
records fail to show any current anal fissures with rectal 
bleeding, including on recent March 2008 VA examination.  
Indeed, the findings on that examination were normal, and the 
examiner specifically stated that there was no rectal 
bleeding.  Significantly, neither the veteran nor his 
represented has presented, identified or even alluded to any 
existing medical evidence to show that the veteran, in fact, 
currently suffers from anal fissure disability evidence 
manifested by rectal bleeding.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent, 
probative evidence establishes that the veteran has neither 
disability for which service connection is sought,  there can 
be no valid claim for service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998)); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Court has held that the 
requirement of the existence of a current disability is 
satisfied when a veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  McClain, 21 Vet. App. at 321.  
Here, even if the in-service findings of anal fissures with 
rectal bleeding and pericarditis invoke the holding in 
McClain, the competent, probative medical evidence 
establishes that the veteran did not have the disabilities at 
the time he filed his October 1998 claims for service 
connection or at any time during the pendency of the claims.  
Thus, the claims for service connection for anal fissures 
with rectal bleeding and for pericarditis must be denied 
because the first essential criterion for a grant of service 
connection-current evidence of a chronic disability upon 
which to predicate such grant-has not been met.  

In addition to the medical evidence, the Board has considered 
the assertions advanced by and on the veteran's behalf; 
however, none of this evidence provides a basis for allowance 
of the claims.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to possess appropriate medical training or expertise, 
neither the veteran, his wife, or his representative, is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is each claim,  that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for anal fissures with rectal bleeding is 
denied.

Service connection for pericarditis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


